Name: Council Regulation (EC) No 3204/93 of 16 November 1993 amending Regulation (EEC) No 1906/90 on certain marketing standards for poultrymeat
 Type: Regulation
 Subject Matter: marketing;  agricultural activity
 Date Published: nan

 Avis juridique important|31993R3204Council Regulation (EC) No 3204/93 of 16 November 1993 amending Regulation (EEC) No 1906/90 on certain marketing standards for poultrymeat Official Journal L 289 , 24/11/1993 P. 0003 - 0003 Finnish special edition: Chapter 3 Volume 53 P. 0186 Swedish special edition: Chapter 3 Volume 53 P. 0186 COUNCIL REGULATION (EC) No 3204/93 of 16 November 1993 amending Regulation (EEC) No 1906/90 on certain marketing standards for poultrymeatTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat (1), and in particular Article 2 (2) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 1906/90 (2) lays down certain marketing standards for poultrymeat; Whereas, according to Article 1 (3) of Regulation (EEC) No 1906/90, that Regulation shall not apply to the type of sales referred to in Article 3 (5) of Council Directive 71/118/EEC of 15 February 1971 on health problems affecting trade in fresh poultrymeat (3); whereas this derogation should be amended to take account of Council Directive 92/116/EEC of 17 December 1992 amending and updating Directive 71/118/EEC (4), HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1906/90 is hereby amended as follows: 1. in Article 1 (3) the second indent shall be replaced by the following: '- to the type of sales referred to in Chapter II Article 3 (II) of Directive 71/118/EEC, or - to New York dressed poultry as referred to in Chapter VIII point 49 of Annex I to Directive 71/118/EEC.'; 2. in Article 5 (3) (d) and (4), 'Article 3 (7) of Directive 71/118/EEC' shall be replaced by 'Article 1 second subparagraph of Directive 71/118/EEC'. Article 2 This Regulation shall enter into force on 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 November 1993. For the Council The President A. BOURGEOIS (1) OJ No L 282, 1. 11. 1975, p. 77. Regulation as last amended by Regulation (EEC) No 1574/93 (OJ No L 152, 24. 6. 1993, p. 1). (2) OJ No L 173, 6. 7. 1990, p. 1. Regulation as amended by Regulation (EEC) No 317/93 (OJ No L 37, 18. 2. 1993, p. 8). (3) OJ No L 55, 8. 3. 1971, p. 23. (4) OJ No L 62, 15. 3. 1993, p. 1.